                    UNITED STATES DISTRICT COURT
             FOR THE WESTERN DISTRICT OF NORTH CAROLINA


JOHNATHAN S. HENSLEY,

                            Plaintiff,

                       v.
                                                  Action No.: 3:20-cv-482-KDB-DSC
CITY OF CHARLOTTE, a North Carolina
municipal corporation,

                            Defendant.


                     JOINT MOTION TO EXTEND MOTIONS
                             FILING DEADLINE


      NOW COME both parties, and respectfully move the Court for a 30-day

extension of the motions filing deadline contained in the Pretrial Order and Case

Management Plan (“PTO”), Doc. 19, entered by Magistrate Judge Cayer on

November 18, 2020.

Motions filing deadline is August 18; Discovery deadline, per the PTO, was
July 19, but counsel have agreed to extend that time.
      The PTO set the motions filing deadline of August 18, 2021. The parties

request an additional 30 days to file motions because (1) a third-party—

CentralSquare Technologies, LLC—has not timely-responded to Plaintiff’s subpoena

seeking production of information that cannot be obtained from another source and

(2) Defendant has not yet deposed Plaintiff.

      The information sought by the Plaintiff’s subpoena and Defendant’s

deposition of Plaintiff is material to any motion for summary judgment and possibly

other motions. (Note: Counsel for all parties stipulated to extend the July 19


                                   1
     Case 3:20-cv-00482-KDB-DSC Document 42 Filed 08/02/21 Page 1 of 4
discovery deadline for one week and further agreed to consent to any additional

extensions necessary to resolve any issues with CentralSquare’s compliance with

Plaintiff’s subpoena.)

Plaintiff timely served a subpoena duces tecum on non-party
CentralSquare Technologies, LLC, but CentralSquare has not yet
complied.
      The subpoena, attached as Exhibit 1, was served on counsel for

CentralSquare on June 14, 2021, and seeks production of a database containing all

crash reports generated by the Charlotte-Mecklenburg Police Department between

9/1/2007 and 12/31/2007 along with an XML file of each crash report. The subpoena

designated that production would occur on July 7, 2021, in Greensboro.


The subpoenaed information is relevant to an argument proving that
personal information on a class member’s accident report was “from a
motor vehicle record.”
     The complaint, Doc. 1, alleges a claim under 18 U.S.C. § 2724, which is the

“Civil action” section of the Driver’s Privacy Protection Act. Under that section, a

civil action lies against a “person who knowingly obtains, discloses or uses personal

information, from a motor vehicle record, for a purpose not permitted . . . .” 18

U.S.C. § 2724(a). Thus, Plaintiff must prove that the personal information obtained

or disclosed by Defendant was “from a motor vehicle record.” The DPPA defines

motor vehicle record as “any record that pertains to a motor vehicle operator's

permit, motor vehicle title, motor vehicle registration, or identification card issued

by a department of motor vehicles.” 18 U.S.C.§ 2725(1).

      Plaintiff has alleged that his and class members’ personal information on the

CMPD-generated accident reports came from only two sources: it was either copied



                                   2
     Case 3:20-cv-00482-KDB-DSC Document 42 Filed 08/02/21 Page 2 of 4
from a physical driver’s license or electronically auto-populated from the DMV

database. Counsel for Plaintiff believe that the information subpoenaed from

CentralSquare will show, for the accident report of Plaintiff and for any given class

member, whether that accident report was electronically auto-populated with DMV

data by the CMPD officer. Therefore, the subpoenaed information is relevant to that

line of argument.

CentralSquare has pledged to produce the requested information and has
represented that it is working diligently.
     On June 29, 2021, CentralSquare objected to the subpoena. Plaintiff

promptly addressed the specific objections, including obtaining an amended order

from this Court to allow third parties, such as CentralSquare, to disclose accident

reports and the personal information on those reports.

      Counsel for Plaintiff have followed up with counsel for CentralSquare

regarding the status of production. On July 15, 2021, Counsel for CentralSquare

stated in an email: “CentralSquare is working as fast as possible to prepare and

complete the production. . . . We are hopeful to have the data in usable form this

week but cannot give a definite ETA for production.” In the same email, counsel

indicated that after the information was put into “usable form,” some further tasks

remained to prepare the information for production.

      If CentralSquare has not complied with the subpoena within two weeks, then

counsel for Plaintiff plan to file a motion to compel in the Middle District of North

Carolina (as the district where compliance is required) and would then plan to move

this Court for a further extension of time to file motions.




                                   3
     Case 3:20-cv-00482-KDB-DSC Document 42 Filed 08/02/21 Page 3 of 4
      WHEREFORE, both parties jointly move this Court for an extension of time

through and including September 17, 2021, within which the parties may file

motions other than motions in limine and motions to continue.

      Respectfully submitted, this the 2nd day of August, 2021.


                                      /s/ Robert P. Holmes
                                      N.C. State Bar No. 12438
                                      J. David Stradley
                                      N.C. State Bar No. 22340
                                      WHITE & STRADLEY, PLLC
                                      3105 Charles B. Root Wynd
                                      Raleigh, North Carolina 27612
                                      Telephone: (919) 844-0400
                                      Email: rob@whiteandstradley.com
                                              stradley@whiteandstradley.com


                                      Attorneys for Plaintiff


                                      /s/ Patrick H. Flanagan
                                      Patrick H. Flanagan, NC Bar #17407
                                      Stephanie H. Webster, NC Bar #12164
                                      P.O. Box 30787
                                      Charlotte, NC 28230
                                      Telephone (704) 332-8300
                                      Facsimile (704) 332-9994
                                      phf@cshlaw.com
                                      swebster@cshlaw.com

                                      Attorneys for Defendant




                                   4
     Case 3:20-cv-00482-KDB-DSC Document 42 Filed 08/02/21 Page 4 of 4
